In an action to recover damages for personal injuries, defendants Leonard appeal (1) from an order of the Supreme Court, Queens County, entered February 10, 1960, granting plaintiff’s motion for summary judgment striking out said defendants’ answer, directing an assessment of damages against them, and severing the action against the defendant Jamaica Hospital; and (2) from a resetttled order of the same court, entered March 24, 1960, which makes the same dispositions. Resettled order reversed, with $10 costs and disbursements, and motion denied. The record presents issues of fact which should be resolved after trial. Appeal from the original order entered February 10, 1960, dismissed, without costs. Such appeal has been rendered academic by the appeal from the resettled order. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.